DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 8-9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite the limitation "the upper end of the washing drum" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claims 5 and 12, it is unclear what is meant by “upper end of the washing drum” as the upper end of the disclosed washing drum (1), the end being 
Claim 6 recites the limitation "the water inlet end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, it is unclear where the “fitting part” ends and the “supporting part”, “accommodating part”, and “fixing part” structures begin.  Are these separate elements or sections of the fitting part?  It is also unclear as to the difference between the fitting part and the supporting part, accommodating part, and fixing part, as each is described by the annular groove which receives the annular bulge of the balance ring.  The claims do not clearly convey structural differences to distinctly claim such separate structures, rendering the claims indefinite because it is unclear what is being claimed. Are the supporting, accommodating, and fixing parts separate structures from the fitting part or all parts of the same structure?  Clarification and correction are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing structure” in claims 1, 2, 3, 10, 13, and 14; “mounting part” in claims 2, 3, and 8; “fitting part” in claims 2 and 3; “water retaining 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0017213 to PAZZIN CURIEL et al. (“PAZZIN CURIEL”).
Regarding claims 1-5 and 7-15, PAZZIN CURIEL (in Figs. 1, 6-7, and associated text) discloses a washing machine, comprising
a washing drum (242), being a water accommodating drum during washing;
a balance ring (246), being arranged on an upper end of the washing drum; and
a sealing structure (248), being arranged between the washing drum and the balance ring, and configured to prevent water from overflowing from a space between the washing drum and the balance ring (note in ¶ [0052] the optional configuration of a gasket 248 provided interior of crimp 240 between basket 242 and balance ring 246),
wherein the balance ring is provided with a mounting part (250); the upper end of the washing drum is provided with a fitting part (240) fitted with the mounting part; and the sealing structure is arranged between the mounting part and the fitting part (see Fig. 7 and above at such optional configuration in ¶ [0052]),
wherein the mounting part comprises an annular bulge protruding radially from a side wall of the balance ring (note annular flange/extension 250 readable thereon); the fitting part comprises an annular groove matched with the annular bulge (note annular crimp 240 forming such matching groove which is readable thereon); and the sealing structure is arranged between the annular bulge and the annular groove (see optional portion above in ¶ [0052]),
wherein the washing drum comprises a water retaining part arranged below the annular groove and the water retaining part is configured to narrow a gap between the washing drum and the balance ring to retain water (note inwardly extending part below groove 240 forming a water retaining area between the drum 242 and ring 246 just below annular bulge 250);
a water collection cavity is formed by the washing drum, the water retaining part and the balance ring; and the water collection cavity is configured to collect rising water (note region below water retaining part above as it extends outward and is fully capable of collecting rising water, the cavity being formed by the drum, water retaining part, and ring),
wherein the washing machine further comprises a drainage structure (note plural drainage holes 26,326 of the disclosed washing drum); the drainage structure comprises a dewatering passage which is arranged on an outer wall of the washing drum, communicated with an inside of the washing drum and is configured to drain water thrown out by the washing drum (note the external drum wall outside of holes 26,326 read on such dewatering passage); and a water inlet end of the dewatering passage is arranged on the upper end of the washing drum (note the location of the plural holes 26,326 in Figs. 1 and 8, which are located on a top part of the drum within the claimed scope as best understood in light of the indefiniteness rejection above),
wherein the water retaining part is a necking part formed by recessed from an outer side to an inner side of the washing drum (note recessed necking for water retaining part above, particularly shown in Fig. 6),
wherein an upper end of the necking part extends towards a periphery to form a supporting part for supporting the mounting part of the balance ring; the supporting part extends upwards to form an accommodating part surrounding the mounting part of the balance ring; an upper end of the accommodating part is inwards flanged to form a fixing part for fixing the mounting part of the balance ring (note the annular groove formed by fitting part 240 includes portions that read on the supporting part, accommodating part, and fixing part as claimed),
wherein the supporting part, the accommodating part and the fixing part together form the annular groove with an inward opening (see fitting part 240 above forming the annular groove),
wherein the sealing structure is an annular sealing ring which is squeezed between the washing drum and the balance ring and has a deformation (manifestly, the gasket 248 is an annular sealing ring and gaskets implicitly/inherently have some at least some degree of deformation to form the intended seal, particularly given the gasket is formed of hot-melt silicone, which is a well-known rubber-like material known to deform),
wherein the sealing structure is arranged between the fixing part and the annular bulge (note above the disclosure of the gasket optionally being provided in the interior of part 240 between the basket 242 and balance ring 246 in Fig. 7),
wherein the sealing structure is of a flat structure; a friction coefficient of fitting surfaces between the sealing structure and the annular bulge is larger than friction coefficients of between other surfaces of the sealing structure and the annular bulge (note that in order for the seal in Fig. 7 to be optionally fitted between the basket and balance ring, the sealing structure manifestly would require a flat structure, such being readily understood by one having ordinary skill in the art),
wherein all corners formed by the necking part and the annular groove are rounded corners (note in Fig. 7 that all corners of the annular groove formed by part 240 are generally rounded).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAZZIN CURIEL.
PAZZIN CURIEL, supra, discloses the claimed invention including a water inlet end (holes 26,326) on the washing drum, but does not disclose wherein the water inlet end is arranged on the water collection cavity below the water retaining part.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the hole location in PAZZIN CURIEL such that a hole(s) may be located on the water collection cavity to yield the predictable results of providing a water inlet/outlet in the drum wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711